DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (U.S. Patent Publication 20160357331 A1) in view of Wataza et al. (U.S. Patent Publication 20150355771 A1).

    PNG
    media_image1.png
    462
    637
    media_image1.png
    Greyscale

Regarding claim 1, Kano discloses “A touch panel comprising: 
a piezoelectric polymer layer; (Fig. 1, film 11)
a driving electrode (Fig. 1, [0056] “the touch panel electrodes 32”)  formed on a first main surface (Fig. 1, top surface of film 11)  of the piezoelectric polymer layer; 
Fig. 1, a plurality of pressure sensor electrodes 41) formed on a second main surface of the piezoelectric polymer layer; and 
a touch detection electrode (Fig. 1, [0054] “touch panel electrodes 31 are formed on the top surface of the film 11”) formed on the first main surface or the second main surface of the piezoelectric polymer layer.  
	Fig. 1 discloses film 11. 
	
	Kano does not use the term “piezoelectric polymer layer”.
	
Wataza discloses “piezoelectric polymer layer”. ([0081] “The piezoelectric body 31 is a plate having a thickness from 1 .mu.m to 200 .mu.m. The material for constituting the piezoelectric body 31 includes piezoelectric ceramics, fluoride polymers and copolymers, and polymer materials having chirality.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate piezoelectric body by Wataza into device of Kano.  The suggestion/motivation would have been to reduce cost. (Wataza: [0006])
Regarding claim 2, Kano and Wataza disclose “wherein the pressing force detection electrode is formed at a position overlapped with the driving electrode or the touch detection electrode”.  (Kano Fig. 1, a plurality of pressure sensor electrodes 41 [0053] – [0055])
Regarding claim 3, Kano and Wataza disclose “wherein the touch detection electrode is formed on the second main surface, and wherein the touch panel further includes a floating electrode that is formed at a position on the first main surface, which is opposed to the touch detection electrode, and that is electrically separated from the 
Regarding claim 4, Kano and Wataza disclose “wherein the touch detection electrode is formed on the first main surface, and wherein the touch panel further includes a dummy electrode that is formed at a position on the first main surface, which is opposed to the touch detection electrode, and that is electrically connected to the touch detection electrode”.  (Wataza Fig. 1, [0079] – [0083] Claim does not define what is considered as “dummy electrode”) 
Regarding claim 7, Kano and Wataza disclose “A display device including the touch panel according to Claim 1”. (Kano [0007] – [0010])  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (U.S. Patent Publication 20160357331 A1) in view of Wataza et al. (U.S. Patent Publication 20150355771 A1) and Shin et al. (U.S. Patent Publication 20150049064 A1).
Regarding claim 5, Kano and Wataza do not disclose “Preliminary Amendment Page 4 of 5wherein the driving electrode, the touch detection electrode, and the pressing force detection electrode have rhombus shapes”.  
Shin discloses “Preliminary Amendment Page 4 of 5wherein the driving electrode, the touch detection electrode, and the pressing force detection electrode have rhombus shapes”. ([0051] [0053])   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate rhombus shapes by Shin into 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (U.S. Patent Publication 20160357331 A1) in view of Wataza et al. (U.S. Patent Publication 20150355771 A1) and Kim et al. (U.S. Patent Publication 20180260051 A1).
Regarding claim 6, Kano and Wataza do not disclose “wherein the driving electrode, the touch detection electrode, and the pressing force detection electrode have comb shapes”.  
Kim discloses “wherein the driving electrode, the touch detection electrode, and the pressing force detection electrode have comb shapes”.  ([0128] [0130]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate comb shapes by Kim into device of Kano and Wataza.  The suggestion/motivation would have been to design choice. (Kim: [0128])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9501195 B1 discloses a smartphone may be provided that includes: a cover layer; an LCD panel which is located under the cover layer and includes a liquid crystal layer, and a first glass layer and a second glass layer between which the liquid crystal 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693